--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
WEBSITE AND DOMAIN NAME
ACQUISITION AND TRANSFER AGREEMENT


This Website and Domain Name Acquisition and Transfer Agreement (the
“Agreement”) is made and entered into as of September 7, 2011, by and between,
Inform Technologies, Inc. located at 44 East 30th Street, 11th Floor, New York,
New York 10016 (the “Seller”) and CrowdGather, Inc., located at 20300 Ventura
Boulevard, Suite 330, Woodland Hills, California 91364 (the “Purchaser”) (each a
“Party” or “Parties”).
 
RECITALS
 
A. The Purchaser desires to acquire the Purchased Assets (as that term is
defined later in this Agreement), on the terms and subject to the conditions
specified in this Agreement.
 
B. The Seller desires to sell and convey all of its rights, title and interest
in and to the Purchased Assets to the Purchaser, on the terms and subject to the
conditions specified in this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree to the
foregoing and as follows:
 
1. Sale, Assignment and Transfer.


1.1  
Subject to the provisions of this Agreement, Purchaser agrees to purchase, and
Seller agrees to sell, all of Seller’s rights, title and interest, in and to: a)
the completed websites located at each of the domains specified on Exhibit A
attached hereto (the “Websites”), including, but not limited to, any and all
associated software specified on Exhibit C used in building and/or maintaining
the Websites, each of the Websites’ users lists and databases containing any of
the Websites’ user information or other information related to the Websites and
any other intellectual property related to the Websites, including, but not
limited to, trademarks related to the Websites, its products and services,
copyrights in software and creative content, trade secrets, patents or patents
pending and other intellectual property rights and licenses of various kinds
related to the Website; b) the domain names listed on Exhibit A (the “Domain
Names”); c) name registrations; d) any goodwill symbolized thereby; and e) and
all rights to sue for past infringement, if any, and to receive any recoveries
therefore (collectively, the “Purchased Assets”). Seller hereby sells, assigns,
conveys and transfers to Purchaser and Purchaser hereby acquires, all of
Seller’s rights, title and interest including, but not limited to, all of
Seller’s common law rights in and to the Purchased Assets. In addition, Seller
hereby sells, assigns, conveys and transfers to Purchaser all data, programming
code, user or customer lists, moderator contact information and all other
information as it pertains to the operation of the Websites. Seller will also
assist Purchaser in transferring all revenue generating vendor accounts to
Purchaser. Except as otherwise expressly set forth in Exhibit B attached hereto,
the Purchaser does not assume any liabilities associated with the business
associated with the Websites and Domain Names (the “Business”).



1.2  
License to KickApps Corporation.  Purchaser acknowledges and agrees that the
Purchased Assets are subject to a royalty-free, irrevocable, perpetual,
worldwide license to use certain of the Purchased Assets in favor of KickApps
Corporation, subject to the terms and conditions of that certain Intellectual
Property License Agreement and Option for Asset Purchase entered into by and
between Seller and KickApps Corporation, dated as of November 19, 2010
(“License-Back”), a true and correct copy of which has been provided to
Purchaser (the “KickApps Agreement”). Notwithstanding anything to the contrary
in this Agreement and the KickApps Agreement, the Seller hereby represents and
warrants to the Purchaser that (i) the Seller has the right to sell and transfer
the Purchased Assets to the Purchaser and (ii) upon the consummation of this
Agreement, the Purchaser shall have the right to sell and transfer the Purchased
Assets to any subsequent purchaser subject to the execution of a License Back by
that subsequent purchaser.



2. Purchase Price. The purchase price for the Purchased Assets shall be Five
Hundred Seventy-Five Thousand Dollars ($575,000) (the “Purchase Price”), payable
in cash to Seller on Closing (as defined below in Section 5).
 
3. Obligation of Seller to Provide Consulting Services. At Closing, Seller and
Purchaser shall enter into a separate independent contractor agreement (the
“Consulting Agreement”) for the Seller to provide consulting services to the
Purchaser.  The Consulting Agreement will contemplate: (i) a term of three (3)
months; (ii) base compensation of Three Thousand Three Hundred Thirty Three
Dollars ($3,333) per month; and (iii) conditional compensation of up to a
maximum of One Hundred Sixty Five Thousand Dollars ($165,000) depending on the
amount that the Seller is able to reduce the hosting charges incurred by the
Purchaser for the Purchased Assets.  The Consulting Agreement shall be
substantially in the form of Exhibit D.     


 
1

--------------------------------------------------------------------------------

 
4. Further Assurances and Covenants.


4.1  
Seller hereby covenants that it will, at any time upon request of Purchaser,
execute and deliver to Purchaser any new or confirmatory instruments and do and
perform (at Purchaser’s reasonable expense) any other acts which Purchaser may
reasonably request in order to fully sell assign and transfer to and vest in
Purchaser, all of Seller's right, title and interest in and to the Purchased
Assets, including, without limitation transfer of all Domain Names, software,
databases, images, trademarks, patents and hosting agreements. Seller will be
responsible for providing support to Purchaser for a period of sixty (60) days
following the Closing at no additional charge including but not limited to
providing sources for content, introduction to moderators and administrators and
training on current operations.



4.2  
Seller will provide detailed documentation to Purchaser defining all steps taken
to achieve cloud migration of servers to Amazon.com, and defining all steps
required to transition such cloud migration back to a proprietary server
infrastructure.



5. Closing. The actions to be taken by the Parties hereto to close the
transaction (the “Closing”) as provided shall take place on or before September
9, 2011, or such later date that is one day after the closing of the KickApps
Purchase (as defined below)(the “Closing Date”).  At the Closing, Seller shall
first deliver to Purchaser possession of all of the Purchased Assets, including
transfer of the Domain Names, and good and sufficient instruments of transfer,
conveying and transferring the Purchased Assets to Purchaser,.  Subject to
delivery of the Purchased Assets by Seller to Purchaser as provided in this
Section 5, Purchaser shall deliver the Purchase Price to Seller by wire transfer
of immediately available funds.


6. Warranties and Representations. Seller hereby represents and warrants to
Purchaser that, as of immediately after the KickApps Purchase:


6.1. Seller has all necessary power and authority to own, lease and operate the
Purchased Assets and to operate the Business as now being conducted;


6.2. Seller has the requisite power and authority to execute, deliver, and
perform this Agreement, and when executed and delivered at Closing, will
constitute a valid and binding obligation of Seller;


6.3. Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions contemplated hereby:  (i) will conflict with,
will result in a violation of any applicable law or judgment; (ii)_ will result
in a breach of the KickApps Agreement (iii) will result in a breach of any
assumed obligation; or (iv) will create any lien or encumbrance upon any of the
Purchased Assets;


6.4. Seller has good and marketable title to all Purchased Assets and none of
the Purchased Assets is subject to any lien, encumbrance, claim, pledge,
hypothecation, charge, mortgage, security interest, or restriction of any
nature, other than the License Back (collectively, the “Liens”);


6.5. The cash flow statements, balance sheets and profit and loss statements
provided to Purchaser by Seller are true and correct in all material respects
and present fairly the operating income and financial condition of Seller and
its Business as of their respective dates;


6.6. All returns, reports and statements relating to the Purchased Assets or to
the operation of the Business which Seller is required to file with any
governmental agency or other body have been filed and timely without any time
lapse, are current now and will be current as of the Closing Date;


6.7. Seller has filed or has caused to be filed all federal, state, county,
local or city tax returns affecting the Purchased Assets or the operation of the
Business which are required to be filed by Seller, and all tax assessments and
other governmental charges which are due and payable have been timely paid;
 
6.8. There are no actions, suits, proceedings, orders or claims pending or
threatened against Seller, or pending or threatened by Seller against any third
party which relate to, or in any way affect, the Purchased Assets or the
operation of the Business;


6.9. Seller has complied in all material respects with all applicable federal,
state and local laws, rules, regulations, ordinances, codes, statutes,
judgments, orders and decrees in connection with the ownership of the Purchased
Assets and the operation of the Business and that neither the ownership nor the
use of the Purchased Assets conflicts with the rights of any other person or
entity;


 
2

--------------------------------------------------------------------------------

 
6.10. Seller has no contingent liabilities or other liabilities with respect the
Purchased Assets outside the ordinary course of business, other than the License
Back;


6.11. The books and other records of the Seller relating to the Business are
true, correct and complete in all material respects;


6.12. The Purchased Assets include all Purchased Assets used or useful in
connection with the operation of the Business as currently operated;


6.13. Upon the consummation of the transactions contemplated hereby, Seller will
transfer good and valid title to the Purchased Assets free and clear of any
Liens;


6.14. The Purchased Assets will be fit for their intended purposes and be fully
functional as represented prior to the Closing;


6.15. Since Purchaser’s inspection of the Purchased Assets, there has not been
and will not be in the foreseeable future any material damage, destruction,
change or loss of any kind or have had a material adverse effect with respect to
the Purchased Assets;


6.16. Until the Closing Date, Seller shall maintain the Purchased Assets in at
least a condition equivalent to the condition of the Purchased Assets as of the
date hereof, subject only to changes that may result from day-to-day business
operations;


6.17. Seller will conduct its Business and activities diligently and in
substantially the same manner as it previously has been carried out and will
advise Purchaser of any material adverse change in its Business that may occur
prior to the Closing;


6.18. No insolvency proceedings of any character, voluntary or involuntary,
affecting the Purchased Assets are pending;


6.19. There are no existing agreements with, options or rights of, or
commitments to any person, other than to Purchaser, to acquire any of the
Purchased Assets or any interest therein, other than the License Back;


6.20. The sale of the Purchased Assets pursuant to this Agreement is made in
exchange for fair and equivalent consideration. Seller is not now insolvent and
will not be rendered insolvent by the sale, transfer and assignment of the
Purchased Assets pursuant to the terms of this Agreement. Seller is not entering
into this Agreement or any of the other agreements referenced in this Agreement
with the intent to defraud, delay or hinder their respective creditors and the
consummation of the transactions contemplated by this Agreement, and the other
agreements referenced in this Agreement, will not have any such effect. The
transactions contemplated in this Agreement or any agreements referenced in this
Agreement will not constitute a fraudulent conveyance, or otherwise give rise to
any right of any creditor of Seller to any of the Purchased Assets after the
Closing;


6.21. Seller warrants that any information provided to Purchaser is true and
correct and is a fair and accurate presentation of the Purchased Assets and is
unaware of any conditions that would adversely affect or substantial impair the
Purchased Assets;


6.22. There are no material omissions or untrue statements contained in this
Agreement which are misleading; and


6.23. All representations and warranties made by Seller in this Section 6 shall
survive the Closing for a period of one year.
 
7. Seller’s Conditions to Closing. The obligations of Seller under this
Agreement are subject, at the option of Seller, to the satisfaction at or prior
to the Closing of the following conditions:


7.1. Purchaser shall have performed and satisfied all agreements required by
this Agreement to be performed and satisfied by the Purchaser at or prior to
Closing, including payment of the Purchase Price on or at Closing in accordance
with Section 5 above.


Should the above condition not be satisfied to Seller’s satisfaction as of the
Closing, Seller shall be entitled to terminate this Agreement and the Parties
shall have no further liabilities under this Agreement.


 
3

--------------------------------------------------------------------------------

 
8. Purchaser’s Conditions to Closing.  The obligations of Purchaser under this
Agreement shall be subject to the fulfillment at or prior to the Closing of the
following conditions, unless waived by Purchaser:



8.1. The Seller shall have consummated the purchase of the Purchase Assets from
KickApps pursuant to Section 7 of the KickApps Agreement (the “KickApps
Purchase”);


8.2. Purchaser and Seller shall have entered into the Consulting Agreement
substantially in the form of Exhibit D;


8.3. Seller shall have obtained all authorizations, consents and approvals of
all governmental agencies and authorities and executed all necessary agreements
and taken all such actions as are required to convey the Purchased Assets to the
Purchaser;


8.4. Seller shall have no litigation pending or threatened with respect to the
Purchased Assets;


8.5. From the date of this Agreement through the Closing Date, there shall not
have occurred any change, circumstance or event concerning the Purchased Assets
that has had or could be reasonably likely to adversely affect or substantially
impair the Purchased Assets;


8.6. All representations and warranties of Seller contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing; and


8.7. Seller shall have performed and satisfied all agreements required by this
Agreement to be performed and satisfied by Seller at or prior to the Closing.


Should the above conditions not be satisfied to Purchaser's satisfaction, in its
sole discretion, as of the Closing, Purchaser shall be entitled to terminate
this Agreement without further liability between Purchaser and Seller.


9. Post-Closing Covenants.  Seller hereby covenants that it will not, anywhere
in the world, challenge, or cause a third party to challenge, the validity and
ownership by Purchaser of the Purchased Assets and will not, anywhere in the
world directly or indirectly seek to register, defend, compromise or dispute any
rights in and to the Purchased Assets. For a period of three (3) years from the
Closing Date, Seller also will not, anywhere in the world, directly or
indirectly seek to register or otherwise acquire any rights in any websites,
domain names, trade names, trademarks, service marks, or other intellectual
property assets that are or may be, or that contain portions that are or may be,
confusingly similar to the Purchased Assets.  Seller also will not use or cause
to be used any copies of the Purchased Assets.


10. Confidentiality; Press Releases.  The Parties agree that the initial press
release or releases to be issued with respect to the transactions contemplated
by this Agreement shall be released by the Purchaser. The Seller will not make
or cause to be made any public announcement or issue any press release in
respect of such matters without the prior written consent of the Purchaser. The
Seller shall ensure that any nonpublic information provided to it by the
Purchaser in confidence shall be treated as strictly confidential and that all
such confidential information that the Seller or any of its respective
employees, attorneys, agents, investment bankers, or accountants may now possess
or may hereinafter create or obtain relating to the financial condition, results
of operations, businesses, properties, assets, liabilities, or future prospects
of the Purchaser, any affiliate thereof, or any customer or supplier thereof,
shall not be published, disclosed, or made accessible by any of them to any
other person at any time or used by any of them, in each case without the prior
written consent of the Purchaser; provided, however, that the restrictions of
this Section shall not apply (a) as may otherwise be required by law, (b) as may
be necessary or appropriate in connection with the enforcement of this
Agreement, or (c) to the extent such information was in the public domain when
received or thereafter enters the public domain other than because of
disclosures by the receiving party.
 
11. Miscellaneous.


11.1. Assignment.  Neither this Agreement nor any right or obligation under this
Agreement is assignable in whole or in part by any Party without the prior
written consent of the other Parties and any attempted assignment without such
consent shall be null and void and of no force or effect.


11.2. Entire Agreement.  This Agreement, including any and all Exhibits and
attachments to this Agreement, which are hereby incorporated by reference into
this Agreement, constitutes the entire agreement between the Parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, with respect to the same subject matter.


 
4

--------------------------------------------------------------------------------

 
11.3. Amendments.  This Agreement may only be amended by a written agreement
duly signed by persons authorized to sign agreements on behalf of each Party.


11.4. Notices.  All notices, demands, requests, or other communications which
may be or are required to be given or made by any Party to the other Party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, or delivered by overnight air courier addressed as provided in
the preamble of this Agreement.


11.5. Governing Law and Jurisdiction.  The interpretation and construction of
this Agreement, to the extent the particular issue is controlled by state law,
shall be governed by and construed in accordance with the laws (but not
including choice of law provisions) of the State of California. The state and
federal courts located in County of Los Angeles, California shall have exclusive
jurisdiction to adjudicate all disputes between the Parties concerning the
subject matter hereof.


11.6. Counterparts; Signatures.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document.  Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.


11.7. Benefits; Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the respective Parties and their permitted assigns and
successors in interest. 


11.8. Indemnification. Seller shall indemnify, defend and hold Purchaser
harmless from any and all claims, liabilities, costs, expenses, damages, and
penalties (including reasonable attorneys’ fees) arising from Seller’s breach of
its representation and warranties as set forth in this Agreement up to the
Purchase Price.  Such indemnification rights shall be Purchaser’s sole recourse
against the seller for any claims related to the subject matter hereof.


11.9. Attorneys’ Fees. The prevailing Party in any dispute concerning this
Agreement shall be entitled to recover reasonable attorneys’ fees incurred as a
result of defending or prosecuting the claim, as the case may be.


11.10. Expenses.  Except as otherwise provided herein, each Party shall be
solely responsible for all expenses, including finder’s fees, all legal and
accounting fees, related costs and other expenses incurred by it in connection
with this Agreement.


11.11. Joint Preparation. This Agreement shall be deemed for all purposes to
have been prepared through the joint efforts of the Parties hereto and shall not
be construed for or against one Party or any other Party as a result of the
preparation, submittal, drafting, execution or other event of negotiation
hereof.


11.12. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either Party.


11.13. Injunctive Relief; Specific Performance.  The Parties agree that the
interest in the Websites and Domain Names represent unique interests. As such
the Parties hereto shall be entitled to seek injunctive relief and/or specific
performance, in addition to other remedies, to enforce a Party’s rights under
this Agreement.
 
11.14. Waiver.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


11.15. Captions.  The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.


11.16. Time of the Essence.  Time is, and at all times hereafter shall be, of
the essence in satisfying the terms, conditions and provisions of this
Agreement.




[signatures on following page]
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the Parties have executed this Agreement on the date
specified in the preamble of this Agreement.
 
 
 
SELLER:
 
Inform Technologies, Inc.
        By: /s/ Rob Balazy   Name: Rob Balazy   Title: President and CEO   

 
 
PURCHASER:
 
CrowdGather, Inc.
        By: /s/ Sanjay Sabnani   Name: Sanjay Sabnani   Title: CEO   

 
 

 
 
6

--------------------------------------------------------------------------------

 




EXHIBIT A
 
Description of the Purchased Assets
 
The following completed Websites including, without limitation, any and all
associated software used in building the Websites, content posted therein, and
Website users lists and Website databases containing any Website user or Website
information, including, without limitation personally identifiable information
regarding the Websites’ users and participants:
 
A.  
The following Domain Names:

 
 
Seller owns the following domains registered with GoDaddy Inc. that are the
subject of the sale to Purchaser:
 
Domain Name
Registrar
Expiration Date
www.aolyuku.com
DirectNIC, Ltd.
12-Oct-11
www.ezboard.com
Network Solutions
3-Nov-11
www.ezboardcorp.com
DirectNIC, Ltd.
23-Feb-13
www.ezboardcorp.net
DirectNIC, Ltd.
23-Feb-11
www.ezboardcorp.org
DirectNIC, Ltd.
23-Feb-11
www.forumfind.com
Dotster
13-Nov-11
www.yewku.com
DirectNIC, Ltd.
15-Aug-11
www.ykuu.com
DirectNIC, Ltd.
15-Aug-11
www.yukucorp.com
DirectNIC, Ltd.
20-Jun-14
www.yukulies.com
DirectNIC, Ltd.
16-Feb-11
www.yukupro.com
DirectNIC, Ltd.
6-Sep-11
www.yukupro.net
DirectNIC, Ltd.
6-Sep-11
www.yukupro.org
DirectNIC, Ltd.
6-Sep-11
www.yukusucks.com
DirectNIC, Ltd.
16-Feb-11
www.yukusucks.info
DirectNIC, Ltd.
16-Feb-11
www.yukusucks.net
DirectNIC, Ltd.
16-Feb-11
www.yukusucks.org
DirectNIC, Ltd.
16-Feb-11
www.yukunews.com
GoDaddy
7-Apr-12
www.yukunews.net
GoDaddy
7-Apr-12
www.yukunews.org
GoDaddy
7-Apr-12
www.yuku.com
DirectNIC, Ltd.
27-Oct-14

 
 
7

--------------------------------------------------------------------------------

 
 
B.  
Additional add-ons and marks that are installed with the above referenced
forums, and will be transferred to Purchaser include:

 
U.S. Registration No. 3,571,509 – YUKU for computer services, namely providing
application service and web site hosting services for others in the field of
online communities, discussion groups and social networking
 
The following common law marks:
 
1.  
YUKUNEWS

 
2.  
A SOCIAL UNIVERSE OF COMMUNITIES UNITED BY PEOPLE AND THEIR PASSIONS

 
3.  
FRESH & JUICY!

 
4.  
THE YUKUVERSE

 
5.  
WHY ♥ YUKU?

 
6.  
WE’RE A COMPLETE SOCIAL NETWORK IN A BOX

 
7.  
MMM...EYE CANDY

 
8.  
LOOKIN’ GOOD IS DAMN EASY

 
9.  
KICK *SS FEATURES

 
10.  
EZBOARD

 
11.  
[crwgex101a.jpg]

 
12.  
[crwgex101b.jpg]

 
C.  
Yuku completed sites and YUKU Software that are licensed to Licensee (Exhibit C)

 


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Assumed Obligations


None




 
 
 
 

 




 
9

--------------------------------------------------------------------------------

 
 
Exhibit C – YUKU Software


YUKU Software
 
 
 
 
 
 
 
 
 
 
 
 
 10

--------------------------------------------------------------------------------